Citation Nr: 1014158	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-09 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as a stomach disorder.

2.  Entitlement to service connection for a prostate 
disorder, including benign prostatic hypertrophy with 
obstruction/frequency, and to include as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1960 until 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision in 
regards to the stomach disorder claim from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri; that claim has since been transferred to the VARO 
in Cleveland, Ohio.  An April 2008 rating decision addressed 
the prostate disorder claim from the VARO in Cleveland, Ohio.  

In a July 2009 statement, the Veteran indicated that he 
wanted to withdraw his request for a hearing before a Board 
member.  As such, the Veteran is deemed to have withdrawn his 
request for a hearing.  See 38 C.F.R. § 20.704(e).  

The issue of entitlement to service connection for a 
gastrointestinal disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not show that the Veteran has a 
prostate disorder related to his active military service, 
including as secondary to herbicide exposure.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
prostate disorder, including as secondary to herbicide 
exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review, the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2008 that fully 
addressed all of the notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The letter informed him that his service connection claim 
must be supported by evidence indicating a current 
disability, evidence that the injury or disease was incurred 
or aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.
 
With respect to the Dingess requirements, the January 2008 
letter also provided the appellant with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the appellant prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  The 
Veteran submitted private medical records.  There is also no 
duty on the part of VA to provide a medical examination, 
because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Veteran has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorder, if shown. The Veteran has not done so, and 
no evidence thus supportive has otherwise been obtained. 
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain competent medical evidence to 
suggest that the disorder is related to service.  Indeed, the 
Board notes that obtaining a VA examination is unnecessary as 
there is otherwise sufficient medical evidence of record to 
make a decision.  38 U.S.C.A. § 5103A(d). 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as diabetes mellitus, when such disease is manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, shall be presumed 
to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary 
demonstrating that the Veteran was not exposed to any such 
agent during service. 38 U.S.C.A. § 1116(f).  

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).  The Secretary 
of the Department of Veterans Affairs has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 
42606-42607 (June 24, 2002).

Notwithstanding the foregoing presumptive provisions above, 
the United States Court of Appeals for the Federal Circuit 
has held that a claimant is not precluded from establishing 
service connection for a disease averred to be related to 
herbicide exposure, as long as there is proof of such direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See also 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  In other 
words, the fact that the Veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to an herbicide during service caused any current disorders.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Merits of the Claim
 
The Veteran contends, as reported in a February 2007 
statement, that his prostate problems are related to his 
service.  

The Veteran's service treatment records are generally 
negative as to any complaints of or treatment for a prostate 
disorder.  

The record is silent for any prostate disorders for decades 
following the Veteran's discharge from service.  The 
Veteran's private medical records generally indicate 
treatment for urinary problems and erectile dysfunction.  

A July 2005 private medical record, from the Southeastern 
Ohio Urology, Inc., generally indicated treatment for a 
prostate disorder.  Specifically it indicated that the 
Veteran had previously been diagnosed for, and was being 
treated for, benign prostatic hypertrophy with 
obstruction/frequency.  The private medical records, from Dr. 
A.N.C., similarly indicated treatment for bladder outlet 
obstruction, as indicated by a May 2004 record.

Although the Veteran has claimed, in a November 2007 
statement, that he had possible prostate cancer, no diagnosis 
of prostate cancer is of record.  For example, the only 
prostate disorder noted in a June 2007 VA problem list was 
benign hypertrophy of the prostate without urinary 
obstruction.  Subsequent VA outpatient treatment records 
generally do not indicate complaints of, or treatment for, a 
prostate problem.

The record indicates that the Veteran served in Vietnam, as 
indicated by his DD 214, and Vietnam service has also been 
verified by the RO.  Because the Veteran served in Vietnam, 
his exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 
1116(f).

The Board notes that the Veteran has not been diagnosed with 
a presumptive Agent Orange-related disease as defined by the 
regulations.  While the Agent Orange presumptive conditions 
include prostate cancer, there is no medical evidence of 
record that indicates that the Veteran has received such a 
diagnosis.  As such, the Veteran's prostate disorder cannot 
be characterized as prostate cancer for service connection 
based on the statutory presumption.  See 38 C.F.R. §§ 3.307, 
3.309.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
Thus, the Board must additionally consider whether the 
Veteran is entitled to service connection for a prostate 
disorder under the regular criteria for service connection 
without regard for the Agent Orange presumptions.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

The Veteran's private medical records generally found the 
Veteran to have a prostate disorder, without providing 
medical opinions relating it to service.  The private medical 
records did however provide diagnoses including benign 
prostatic hypertrophy with obstruction/frequency.

While some of the medical evidence reflects a current 
prostate disorder, none of those records relates it to any 
incident in service. Morton v. Principi, 3 Vet. App. 508, 509 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 
(Observing that evidence of the appellant's current condition 
is not generally relevant to the issue of service connection, 
absent some competent linkage to military service). 

The record thus does not indicate that the Veteran made 
complaints of, or received treatment for, a prostate disorder 
in service.  There is also no record of a prostate disorder 
for decades following his discharge from service.  Finally, 
although the Veteran currently has a diagnosis of a prostate 
disorder, no medical evidence of record indicates that it is 
related to his service.  

The only evidence provided as to the Veteran's claim is his 
belief that his prostate disorder developed due to his 
service.  Although he can provide testimony as to his own 
experiences and observations, the factual question of if his 
prostate disorder can be attributed to his in-service 
experiences is a medical question, requiring a medical 
expert.  He is not competent to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  He does 
not have the requisite special medical knowledge necessary 
for such opinion evidence.  

As noted above, the Veteran was advised of the need to submit 
medical evidence demonstrating both a current disorder, as 
well as medical evidence demonstrating a nexus between the 
claimed current disorder and service by way of the VCAA 
letter provided to him, but failed to do so.  A claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991).  The Veteran's claim for 
service connection for a prostate disorder is denied. 


ORDER

Service connection for a prostate disorder, including benign 
prostatic hypertrophy with obstruction/frequency, and to 
include as due to herbicide exposure, is denied.


REMAND

The Veteran claims that he has a gastrointestinal disorder 
due to service.  In a February 2007 statement, he reported 
that he has had stomach problems since being medically 
evacuated from Vietnam.  He reported chronic stomach cramps, 
swelling, acid reflux, and gastritis since 1965.  

The Veteran's service treatment records indicate numerous 
complaints of, or treatment for, gastrointestinal disorders.  
For example, a December 1963 record found him to have 
gastroenteritis, acute, cause unknown.  An October 6, 1965 
record diagnosed him with gastritis.  An October 22, 1965 
record noted that he had a probable peptic ulcer disease, 
though no ulcer was found in November 1965.  The record also 
included numerous complaints of stomach pain.  

The record is silent as to any complaints of, or treatment 
for, gastrointestinal disorders for decades following 
service.  However, VA outpatient treatment records generally 
indicate treatment for the gastrointestinal area.  For 
example, an August 2003 VA outpatient treatment record noted 
that the Veteran complained of "pressure and distention" of 
the abdomen.  A November 2006 VA outpatient treatment record 
indicated treatment for helicobacter pylori or H. pylori.  A 
January 2008 VA outpatient treatment record diagnosed him 
with collagenous colitis.

The record indicates that the Veteran received numerous 
treatments for the gastrointestinal area in service and 
currently has disorders related to that area.  The Veteran 
claims that he has had gastrointestinal symptoms since 
service, and claims that his current symptoms are related to 
service.  The Veteran is competent to state that he has had 
such symptoms since service.  The record does not indicate 
that the Veteran has been afforded a VA examination in 
regards to his claimed disorder.  Under the circumstances of 
this case, a VA examination should be provided to determine 
the nature, extent, onset, and etiology of the claimed 
disorder.  Assistance by VA includes obtaining a medical 
opinion when such an opinion is necessary to make a decision 
on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any outstanding 
medical records, the RO/AMC shall 
arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of any gastrointestinal disorder found 
to be present.  The claims folder 
should be made available to and 
reviewed by the examiner.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  The examiner should opine as 
to whether it is at least as likely as 
not that any gastrointestinal disorder 
found to be present had its onset in or 
is related to service.  In doing so, 
the examiner must acknowledge the 
Veteran's in-service treatment for 
gastrointestinal problems and his 
report of a continuity of stomach 
symptoms since service.  The rationale 
for all opinions expressed should be 
provided in a legible report.  

2.  Thereafter, the RO/AMC should 
adjudicate the Veteran's claim.  If the 
benefit sought on appeal is not 
granted, the RO/AMC should issue a 
Supplemental Statement of the Case and 
provide the Veteran and his 
representative an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
 



 Department of Veterans Affairs


